Citation Nr: 1530888	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA)
 
The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for depression (50 percent disabling), bilateral hearing loss (30 percent disabling), and tinnitus (10 percent disabling), which are collectively rated at 70 percent.  As depression is rated over 40 percent, the schedular criteria are met.  See 38 C.F.R. § 4.25 (2014).

The Veteran reports that he was last employed full-time in September 1993, when he voluntarily retired from his job as a warehouse foreman.  He asserts that he became too disabled to work in September 1995 and that he has not tried to obtain work since that time.  See Application for Increased Compensation Based on Unemployability (October 2012).

The Veteran reports that his hearing loss and tinnitus are bothersome and affect his ability to interact with people:  he misinterprets his wife, he does not talk to people much because he cannot hear them, and he has trouble in crowds.  See VA audio. exam. (December 2012); Dr. Lesko (March 2013); Statement (July 2013).

In December 2012, a VA examiner opined that the Veteran's hearing loss and tinnitus cause depression, which manifests with occupational impairment.
Dr. Lesko, the Veteran's primary care physician since 2001, believes that the Veteran's "service-connected disabilities make it more difficult but not impossible for [him] to have a gainful occupation.  He is not, however, totally disabled . . . ."  See Dr. Lesko (February 2015); see also Dr. Lesko (February 2014) (opining that the Veteran's hearing loss would hinder his ability to get into the workforce).

Mr. Porter, a Board Certified Hearing Instrument Scientist, opined that "it would be a struggle [for the Veteran] to work in any environment that was noisy or groups of people talking due to his profound high frequency loss.  He would likely hear voices, but not understand them."  Mr. Porter recommended that the Veteran not take a job.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is capable of substantially gainful employment.  Although the evidence does not show the Veteran is "completely unemployable" due to his service-connected disabilities, this would not preclude assignment of a TDIU.  The Board notes "completely unemployable" is not the standard the Board adheres to when considering TDIU claims.  

Considering the severity of the Veteran's hearing loss and psychiatric disabilities, the Board finds after resolving any benefit of the doubt in favor of the Veteran that he is precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board concludes a TDIU on a schedular basis is warranted.  

ORDER

A TDIU is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


